IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 102 MM 2021
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
ALVIN MAURICE HAILEY,                            :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.